Citation Nr: 1336419	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  06-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine (back disability).

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder (left shoulder disability).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1992, and September 2004 to January 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The May 2005 rating decision granted service connection for degenerative joint disease of the left shoulder.  A noncompensable rating was assigned, effective January 21, 2005.  Service connection was also granted for degenerative joint disease of the lumbar spine.  A 10 percent rating was assigned, effective January 21, 2005.  The Veteran appealed the initial ratings assigned.  

In a July 2011 rating decision, the Veteran's rating for his back disability was increased to 20 percent disabling, effective January 21, 2005.  The Veteran continued his appeal.

In a September 2011 Board decision, a disability rating in excess of 20 percent for his back disability was denied.  The Board, however, awarded a 20 percent initial disability rating for the Veteran's left shoulder disability.

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In August 2012, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an Order vacating the Board's September 2011 decision to the extent that it denied ratings in excess of 20 percent each for his service-connected back and left shoulder disabilities.  The case was returned to the Board for action consistent with the JMR.  

In June 2013, the Board remanded the Veteran's claims for further development consistent with the JMR.  The case has since been returned to the Board for appellate action.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary prior to final adjudication on the Veteran's increased rating claims.

In the August 2012 JMR the parties agreed that the Board's September 2011 decision was flawed because it relied on inadequate VA examinations.  In order to comply with the JMR, the Board remanded the Veteran's claims in June 2013 for new and more thorough VA examinations.  

The Veteran was afforded the requested VA examinations in August 2013.  The examiner indicated that the Veteran denied flare-ups of low back and left shoulder pain.  She essentially found that the Veteran's subjective complaints were exaggerated in comparison to the objective examination findings in the left shoulder and low back.  

In a statement sent to VA in September 2013, the Veteran indicated that the August 2013 examiner did not ask the Veteran to describe his flare-ups of low back and left shoulder pain.  Additionally, the Veteran's representative argued that the August 2013 examinations were flawed inasmuch as they failed to adequately address and clarify the Veteran's flare-ups and functional loss in his low back and shoulder, and that was the main reason for the August 2012 JMR.  A new VA examination was requested.  

In light of the original deficiencies noted in the August 2012 JMR, and the Veteran's contentions that his low back and left shoulder flare-ups were not documented in the August 2013 VA examination reports, the Board finds that that the Veteran's case should be remanded again and he should be afforded a new examination to determine the severity of his back and left shoulder disabilities-including any functional impairment due to flare-ups.  

The Board also cautions the Veteran that the "the duty to assist is not always a one-way street," and that the Veteran has an obligation to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). This obligation includes both reporting for and cooperating during a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his back and left shoulder disabilities.  If possible, the examination should be performed by someone who has not previously examined the Veteran.  The claims folder, to include any relevant records in electronic format, should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report. 

All indicated testing should be carried out and the results recited in the examination report. 

The examiner should identify all currently present back and shoulder symptoms and their severity.  The results of range of motion testing should be reported.  The examiner should specifically discuss the significant of the Veteran's reports of flare-ups in the low back and left shoulder.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

2.  Afterwards, the RO/AMC should review the claims file to make certain that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.   

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the claimant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

